Exhibit 10.2

CARGURUS, INC.

Two Canal Park

Cambridge, MA 02141

December 29, 2015

Sarah Amory Welch

[ADDRESS]

Dear Sarah,

We are pleased to extend you this offer of full-time employment to become the
Senior Vice President-Marketing (“SVPM”) at CarGurus, Inc., a Delaware
corporation (the “Company”). This offer is contingent upon your successful
completion of the Company’s background screening process, which will require you
to sign the Electronic Disclosure and Authorization Form with our provider:
Talentwise. This offer, which will remain in effect until the date that is seven
(7) days from the date listed above, can be accepted by countersigned copy to
me. The purpose of this letter (this “Agreement”) is to summarize the key terms
of your employment with the Company, should you accept our offer.

Start Date

We are excited about the contributions that we expect you will make to the
success of the Company, and would like your employment to begin as soon as
possible. Accordingly, we and you mutually agree to a start date of February 22,
2016 (“Start Date”).

Duties and Extent of Service

As a SVPM you will be a member of the Executive Team. You will have
responsibility for performing those duties as are customary for, and are
consistent with, such position, as well as those duties as the Chief Executive
Officer (“CEO”) may from time to time designate. Except for vacations and
absences due to temporary illness, you will be expected to devote your full time
and effort to the business and affairs of the Company.

Compensation

 

(a)

Base Salary

In consideration of your employment with the Company, the Company will pay you a
base salary of Two Hundred Fifty Thousand Dollars ($250,000) per year, such
payments to be a made as customarily disbursed reviewed for adjustment on an
annual basis.

 

 

--------------------------------------------------------------------------------

 

(b)

Sign-on Bonus

In consideration of your employment with the Company, the Company will pay you a
one-time cash sign-on bonus equal to Thirty-Seven Thousand Five Hundred Dollars
($37,500) (“Sign-On Bonus”). The Sign-On Bonus will paid to you within two weeks
following the Start Date, provided that you are employed on the date of payment.
This Sign-On Bonus will be subject to recoupment in whole if your employment
does not continue uninterrupted through three months following your Start Date
and will be subject to partial, pro rata recoupment based on the number of
months of service through nine months following such three-month period;
provided however, that: (i) there shall be no such recoupment during either
period if your employment does not continue during such periods solely because
you are terminated by the Company without Cause (as defined below); and (ii)
there shall be full recoupment also during the nine-month period described above
if your employment does not continue during that period because you are
terminated for Cause.

 

(c)

Annual Discretionary Bonus

You will also be eligible for an annual discretionary bonus. Your target
discretionary bonus will be Seventy-Five Thousand Dollars ($75,000), but the
actual amount will be subject to the achievement of the Company and individual
performance metrics, as determined by the CEO each year and communicated to you
prior to the end of the first quarter of the fiscal year with respect to which
such bonus pertains (“Annual Discretionary Bonus”). Notwithstanding the
foregoing, any Annual Discretionary Bonus for fiscal year 2016 will be
multiplied by a fraction, the numerator of which is the number of days during
which you were employed by the Company during fiscal year 2016 and the
denominator of which is 365.

 

(d)

Employee Benefits

You will be eligible to participate from time to time in all employee benefits
made available to employees of the Company, subject to the terms of such benefit
plans or policies. No representation is made, however, that any specific
employee benefits now available will continue or that any other employee
benefits will be made available. Notwithstanding the foregoing, the following
benefits will in any event, be available to you, effective as of the Start Date.

 

(i)

Health Insurance.  If elected by you, you may participate in the Company’s
health insurance program, and the Company will pay that portion of the premium
for you, on a basis and pursuant to a program, substantially the same as that
offered to other employees of the Company.

 

(ii)

Vacations.  You will be entitled to three week’s paid vacation annually at such
reasonable times as you and the Company may determine, subject to the Company’s
vacation and paid time off policies.

 

(iii)

Expense Reimbursement.  The Company will reimburse you for all ordinary and
necessary expenses incurred on behalf of the Company and in accordance with its
reimbursement policy.

 

 

--------------------------------------------------------------------------------

 

(e)

RSU Grant

 

(i)

General.  As the SVPM, the Company is prepared to offer to you the opportunity
to acquire an equity interest in the Company upon the terms and conditions set
forth below. Subject to the approval of the Company’s Board of Directors, the
Company will grant you 44,000 restricted stock units (the “RSU”), subject in all
respects to the terms and conditions of the Company’s Amended and Restated 2015
Equity Incentive Plan (the “Plan”) and the RSU grant agreement evidencing the
terms and conditions of the grant.

 

(ii)

Vesting Conditions. The RSU will have a seven year term and will be subject to
service-based vesting and liquidity event-based vesting. The RSU will not vest
(in whole or in part) if only one (or id neither) of the vesting requirements is
satisfied on or before the seventh anniversary of the date of grant. If both the
service-based requirement and the event-based requirement are satisfied on a
before the seventh anniversary of the date of grant, the vesting is a follows:
four year vesting during your employment with the Company, with the first 25%
vesting on the first anniversary of the Start Date and an additional 6.25%
vesting at the end of each three month period thereafter until the fourth
anniversary of the Start Date. If a Transaction (as defined in the Plan) occurs
during your employment and before the fourth anniversary of the Start Date, 50%
of the portion of the RSU that is not vested as to the service-based vesting
condition will accelerate and become fully vested. The liquidity event-based
vesting is as follows: the first to occur of a Public Offering (as defined in
the Plan) or the consummation of a Transaction. The liquidity event must occur
within seven years following the grant date. If the first to occur during the
seven-year term is a public Offering, the RSU will be settled on the 180th day
following a Public Offering.

 

(iii)

Termination of Employment. If your employment is terminated by the Company
without Cause (as defined below) or by you for any reason during the seven-year
term of the RSU and before the liquidity event occurs, you will retain any
portion of the RSU that has vested as to the service -based vesting condition
and any portion of the RSU that has not vested as to the service-based vesting
condition, will be forfeited upon termination of employment. The vested RSU may
vest as to the liquidity event-based vesting condition following termination of
employment other than for Cause to the extent the liquidity event occurs before
the end of the seven-year term. If your employment is terminated by the Company
for Cause during the seven-year term, any portion of the RSU, whether vested, or
unvested, will be forfeited.

 

(iv)

Definition of Cause.  For purposes of this Agreement and the RSU, “Cause” means
a finding by the Board of Directors that you have (A) materially breached this
Agreement, which breach has not been remedied by you within 30 days after
written notice has been provided to you of such breach, (B) engaged in
disloyalty to the Company, including, without limitation, fraud, embezzlement,
theft, commission of a felony or proven dishonesty, (C) disclosed trade secrets
or confidential information of the Company to persons not entitled to receive
such information, (D) breached the Nondisclosure, Developments and
Non-Competition Agreement, or (E) engaged in such other behavior detrimental to
the interests of the Company as the Board of Directors reasonably determines.

 

 

--------------------------------------------------------------------------------

Proprietary Information and Inventions

Prior to commencing your employment with the Company, you agree to sign a copy
of the Company’s standard Nondisclosure, Development and Non-Competition
Agreement, a copy of which is attached as Exhibit A hereto. By signing below,
you represent that you are free to enter into this Agreement and the
Nondisclosure, Developments and Non-Competition Agreement and carry out the
obligations hereunder and thereunder without any conflict with any prior
agreements to which you are a party.

Termination of Employment

You acknowledge that the employment relationship between the Company and you is
at-will, meaning that the employment relationship may be terminated by the
Company or you for any reason or for no reason. However, the Company and you
agree to make reasonable efforts to provide the other party at least 30 days’
written notice prior to termination of the employment relationship. You
acknowledge that, in connection with any termination of your employment with the
Company, you will assist the company in its efforts to find a new SVPM and will
provide such transitional assistance as the Company may reasonably require. In
connection with the foregoing, the Company agrees that should your employment be
terminated, you will receive as your sole and only payments on account of such
termination (and subject to execution of appropriate documentation to this
effect) accrued compensation and benefits through the date of termination. For
the avoidance of doubt, if you terminate your employment for any reason during
the seven-year term of the RSU, you will retain the portion of the RSU that
vested as to the service-based vesting conditions as of your termination of
employment, as described in subsection (e) (iii) in the “Compensation” section
above. If you are a participant in the Company’s health plans at the time of
termination of employment, COBRA rights will be available to you.

Section 409 A

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code of 1986, as amended, and its corresponding regulations (“Section 409A”), or
an exemption, and payments may only be made under this Agreement upon an event
and in a manner permitted by Section 409A, to the extent applicable. Severance
benefits under the Agreement are intended to be exempt from Section 409A under
the “short-term deferral” exception. For purposed of Section 409A of the Code,
all payments to be made upon a termination of employment under this Agreement
may only be made upon a “separation from service” within the meaning of such
term under section 409A and each payment made under this Agreement shall be
treated as a separate payment. In no event shall you, directly or indirectly,
designate the calendar year of payment. All reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A. To the extent you are a “specified employee” for
purposes of Section 409A and it is necessary to postpone the commencement of any
severance payments otherwise payable pursuant to this Agreement as a result of
such separation from service to prevent any accelerated or additional tax under
Section 409A, then the Company will postpone the commencement of the payment of
any such payments hereunder (without any reduction in such payments ultimately
paid or provided to you) that are not otherwise exempt from Section 409A, until
the first payroll date that occurs after the date that is six months following
the your separation from service with the Company. If you die during the
postponement period prior to the payment of the postponed amount, the amounts
withheld on account of Section 409A shall be paid to the personal representative
of your estate within 60 days after the date of your death.

 

 

--------------------------------------------------------------------------------

Governing Law and Jurisdiction

This Agreement shall be governed by and construed in accordance with the
internal substantive laws of the Commonwealth of Massachusetts. The Company and
you hereby expressly consent and agree that any dispute, controversy, legal
action or other proceeding that arises from, concerns or touches this Agreements
shall be brought in either the Superior Court Of Massachusetts or the United
States District Court for the District of Massachusetts. The Company and you
herby acknowledge that said courts have sole and exclusive jurisdiction over any
such dispute or controversy, and that the Company and you hereby waive any
objection to personal jurisdiction or venue in these courts, and waive any right
to jury trial.

Entire Agreement; Amendment

This Agreement (together with the Nondisclosure, Developments and
Non-Competition Agreement), the RSU grant agreement and the Plan set forth the
sole and entire agreement and understanding between the Company and you with
respect to the specific matters contemplated and addressed hereby and thereby.
No prior agreements, whether written or oral, shall be construed to change or
affect the operation of this Agreement or the other agreements contemplated
hereby in accordance with their terms, and any provisions of any such prior
agreements which conflicts with or contradicts any provisions of this Agreement
or the other agreements contemplated hereby is hereby revoked and superseded.

This Agreement may be amended or terminated only by a written instrument
executed both by you and the Company, acting through its Board of Directors.

We are excited to have you on board as the SVPM. Please acknowledge your
acceptance of this offer and the terms of this Agreement by signing below and
returning a copy to me.

 

Sincerely,

[g5awrw2myges000001.jpg]

 

I hereby acknowledge that I have had a full and adequate opportunity to read,
understand and discuss the terms and conditions contained in this Agreement
prior to signing hereunder.

Agreed to and Accepted:

/s/ Sarah Welch

 

Date:

1/7/16

 

 

 